Filed 1/12/15 P. v. Garcia CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B251468

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA059386 )
         v.

ALBERT GARCIA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Kathleen
Blanchard, Judge. Affirmed.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Albert Garcia, appeals after he pled no contest to firearm possession by
a felon. (Pen. Code,1 § 29800, subd. (a)(1).) In addition, defendant admitted he had
previously been convicted of a serious felony. (§§ 667, subds (b)-(i), 1170.12.) The
preliminary hearing testimony indicates defendant was stopped by sheriff’s deputies in
Lancaster. Defendant, the driver, was asked to get out of the car. As he was doing so, a
nine-millimeter handgun was discovered in his waistband. Phillip Lopez was a passenger
in the car. Directly behind Mr. Lopez’s seat was a 12-guage shotgun. Both firearms
were operable. After being held to answer, a section 1538.5 suppression of evidence
motion was denied. The evidence indicated defendant, while driving, swerved between
and straddled lanes while driving eastbound on Avenue J in Lancaster. Defendant was
sentenced to prison for six years. The appropriate fines and penalties were imposed. The
oral pronouncement of judgment imposed section 1202.4, subdivision (b)(1) and 1202.45
restitution fines in the sums of $1,580 on defendant. The original abstract of judgment
erroneously stated the sections 1202.4, subdivision (b)(1) and 1202.45 restitution fines
were in the sums of $1,680. The abstract of judgment was corrected after the notice of
appeal was filed.
       We appointed counsel to represent defendant on this appeal. After examining the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested that we independently review the
entire record on appeal pursuant to People v. Wende (1979) 25 Cal.3d 436, 441-442.
(See Smith v. Robbins (2000) 528 U.S. 259, 277-284.) We advised defendant that he had
30 days within which to personally submit any contentions or arguments he wishes us to




1
       Future statutory references are to the Penal Code.

                                             2
consider. No response has been received. We have examined the entire record and are
satisfied appointed appellate counsel has fully complied with his responsibilities.
       The judgment is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



       MOSK, J.



       GOODMAN, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3